    Case 1:12-cv-01236-WMS-MJR Document 200 Filed 10/11/18 Page 1 of 1

Judgment in a Civil Case


                           United States District Court
                       WESTERN DISTRICT OF NEW YORK



     PAMELA S. SMALL                                  JUDGMENT IN A CIVIL CASE
                                                      CASE NUMBER: 12-CV-1236 S
            v.

     THE STATE OF NEW YORK, et al.


     ☒ Jury Verdict. This action came before the Court for a trial by jury. The
     issues have been tried and the jury has rendered its verdict.

     ☐ Decision by Court. This action came to trial or hearing before the Court.
     The issues have been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED: that judgment is entered in Plaintiff’s favor
     against Defendant New York State Department of Corrections and Community
     Supervision on Claims 1 and 2 in the amount of $2,400,000 in compensatory
     damages, $370,000 in back pay, and $1,800,000 in front pay, for a total award of
     $4,570,000; that judgment is entered in Plaintiff’s favor against Defendant Carl
     Cuer on Claim 3 in the amount of $1,000,000 in compensatory damages and
     $50,000 in punitive damages, and on Claim 4 in the amount of $680,000 in
     compensatory damages, $370,000 in back pay, and $1,800,000 in front pay, for
     a total award of $3,900,000; that judgment is entered in Plaintiff’s favor against
     Defendant Sandra Dolce on Claim 3 in the amount of $480,000 in compensatory
     damages; that that judgment is entered in Plaintiff’s favor against Defendant
     James Conway on Claim 3 in the amount of $240,000 in compensatory
     damages.



     Date: October 11, 2018                    MARY C. LOEWENGUTH
                                               CLERK OF COURT

                                               By: s/Kirstie L. Henry
                                                   Deputy Clerk
